Opinion filed February 17, 2011




                                            In The


   Eleventh Court of Appeals
                                          __________

                                     No. 11-11-00003-CR
                                         __________

                    JOHNATHEN LEE HARRISON, Appellant

                                               V.

                             STATE OF TEXAS, Appellee


                           On Appeal from the 35th District Court

                                      Brown County, Texas

                                  Trial Court Cause No. CR20133


                           MEMORANDUM OPINION

        The jury convicted Johnathen Lee Harrison of the offense of burglary of a habitation
with the commission of a sexual assault. The trial court assessed punishment at confinement for
sixty years. Harrison filed an untimely notice of appeal. We dismiss the appeal.
       Harrison’s sentence was imposed on September 17, 2010. A timely motion for new trial
was filed on October 13 and denied by the trial court on October 21. The trial court appointed
appellate counsel on December 2 and noted in its order of appointment that no notice of appeal
had been filed. Appellate counsel filed the notice of appeal on January 5, 2011. Upon realizing
that the notice of appeal was untimely based on the date of sentencing (as opposed to the date the
judgment nunc pro tunc was signed), appellate counsel filed a motion in this court requesting an
extension of time to perfect the appeal. The motion was mailed on January 5 and filed on
January 7.
       Pursuant to TEX. R. APP. P. 26.2(a)(2), the notice of appeal was due ninety days after the
day sentence was imposed. In this case, the due date was December 16, 2010. Pursuant to
TEX. R. APP. P. 26.3, the motion for extension of time to file the notice of appeal was due fifteen
days thereafter: December 31, 2010. Both the notice of appeal and the motion for extension
must be filed within fifteen days after the deadline for filing the notice of appeal. Rule 26.3. In
this case, neither was filed within that time period.
       Absent a timely filed notice of appeal, we do not have jurisdiction to entertain the appeal.
Slaton v. State, 981 S.W.2d 208 (Tex. Crim. App. 1998); Olivo v. State, 918 S.W.2d 519 (Tex.
Crim. App. 1996); Rodarte v. State, 860 S.W.2d 108 (Tex. Crim. App. 1993). We are also
without jurisdiction to grant a motion for extension that is filed more than fifteen days after the
date that the notice of appeal was due. Olivo, 918 S.W.2d 519.
       Accordingly, appellant’s motion for extension of time to perfect the appeal is overruled,
and the appeal is dismissed for want of jurisdiction.




                                                            PER CURIAM


February 17, 2011
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Strange, J.




                                                  2